UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Wellesley Bancorp, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 949485 106 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ x ] Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934(“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 6 Pages CUSIP No. 949485 106 13G 1. NAMES OF REPORTING PERSONS. Wellesley Bank Employee Stock Ownership Plan 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)□ (b)□ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Commonwealth of Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 8.SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES□ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.8% of 2,480,610 shares of common stock outstanding as of December 31, 2012. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) EP Page3 of 6 Pages CUSIP No. 949485 106 13G WELLESLEY BANK EMPLOYEE STOCK OWNERSHIP PLAN SCHEDULE 13G Item 1(a). Name of Issuer: Wellesley Bancorp, Inc. (b). Address of Issuer’s Principal Executive Offices: 40 Central Avenue Wellesley, Massachusetts 02482 Item 2(a).Name of Person Filing: Wellesley Bank Employee Stock Ownership Plan Trust Trustee:Pentegra Trust Company c/o Pentegra Retirement Services, Inc. 108 Corporate Park Drive White Plains, New York 10604 (b).Address of Principal Business Office or, if none, Residence: 40 Central Avenue Wellesley, Massachusetts 02482 (c). Citizenship: See Page 2, Item 4. (d). Title of Class of Securities: Common Stock, par value $0.01 per share (e).CUSIP Number: See page 1. Page4 of 6 Pages CUSIP No. 949485 106 13G Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (f) [x] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: See Page 2, Item 9. (b)Percent of Class: See Page 2, Item 11. (c)Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: See Page 2, Item 5. (ii) Shared power to vote or to direct the vote: See Page 2, Item 6. (iii) Sole power to dispose or to direct the disposition of: See Page 2. Item 7. (iv)Shared power to dispose or to direct the disposition of: See Page 2, Item 8. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following □. Item 6. Ownership of More Than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Page5 of 6 Pages CUSIP No. 949485 106 13G Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. Page6 of 6 Pages CUSIP No. 949485 106 13G SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February12, 2013 Date /s/ William J. Pieper Signature Pentegra Retirement Services, Inc., as Trustee for the Wellesley Bank Employee Stock Ownership Plan By: William J. Pieper, Senior Vice President Pentegra Trust Company Name/Title
